This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WINDCHIME CONDOMINIUM
 3 ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                            NO. A-1-CA-37153

 6 JUSTIN GEHRE,

 7          Defendant/Crossdefendant-Appellant,

 8 and

 9   JOHN KEITH VINYARD;
10   KAREN VINYARD; ANGEL FIRE
11   RESORT OPERATIONS, LLC; and
12   ASSOCIATION OF ANGEL FIRE
13   PROPERTY OWNERS, INCORPORATED,

14          Defendants/Crossclaimants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
16 Emilio J. Chavez, District Judge

17 Terrence R. Kamm
18 Raton, NM

19 for Appellee

20 Justin Gehre
21 Walsenberg, CO
 1 Pro Se Appellant



 2 Robert O. Beck
 3 Clayton, NM

 4 for Appellees John Keith Vinyard & Karen Vinyard

 5 Daniel E. Rakes
 6 Angel Fire, NM

 7 for Appellees Angel Fire Resort Operations, LLC

 8 Carol A. Neelley, PC
 9 Santa Fe, NM

10 for Appellees Association of Angel Fire Property Owners, Incorporated

11                           MEMORANDUM OPINION

12 VANZI, Chief Judge.

13   {1}   Summary affirmance was proposed for the reasons stated in the notice of

14 proposed summary disposition. No memorandum opposing summary affirmance has

15 been filed and the time for doing so has expired.

16   {2}   AFFIRMED.

17   {3}   IT IS SO ORDERED.

18                                        _______________________________
19                                        LINDA M. VANZI, Chief Judge
20 WE CONCUR:

21 _________________________________

                                            2
1 M. MONICA ZAMORA, Judge

2 _________________________________
3 J. MILES HANISEE, Judge




                                  3